SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant [ ] Filed by a Party other than the Registrant [X] Check the appropriate box: [X]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Pursuant to 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified In Its Charter) MR.
